
	

115 S3653 IS: Reinvigorating American Energy Infrastructure Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3653
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Young introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to provide that certain coal-fired power plants are eligible
			 for loan guarantees, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Reinvigorating American Energy Infrastructure Act. 2.Expansion of fossil energy loan guarantees (a)In generalSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended—
 (1)in subsection (b)(2), by striking in subsection (d) and inserting under subsection (d) and coal-fired electric generating units meeting the criteria under subsection (e);
 (2)by redesignating subsection (e) as subsection (f); and (3)by inserting after subsection (d) the following:
					
						(e)Coal-Fired electric generating units
 (1)In generalThe Secretary may make guarantees for the following coal-fired electric generating projects: (A)Large-scale hele unitsLarge-scale high-efficiency, low-emissions coal-fired electric generating units—
 (i)not less than 65 percent of the annual net energy output of which is used to generate electricity; (ii)that have a maximum design (nameplate) generating capacity that is not less than 350 megawatts;
 (iii)that derive not less than 65 percent of the annual heat input from coal or 1 or more coal derived fuels;
 (iv)that have been designed to achieve an overall generation efficiency of not less than 40 percent; (v)that have the capability of accommodating the equipment that might be necessary in the future to capture the carbon dioxide emissions from the unit; and
 (vi)that, to the maximum extent practicable, minimize water consumption. (B)Small-scale hele unitsSmall-scale, high-efficiency, low-emissions coal-fired electric generating units—
 (i)not less than 65 percent of the annual net energy output of which is used to generate electricity; (ii)that employ a modular design that maximizes the benefits of high-quality, low-cost shop fabrication to minimize construction costs and project cycle time;
 (iii)that have a maximum design (nameplate) generating capacity that is less than 350 megawatts; (iv)that derive not less than 65 percent of the annual heat input from coal or 1 or more coal derived fuels;
 (v)that have been designed to achieve an overall generation efficiency of not less than 40 percent; (vi)that have the capability of accommodating the equipment that might be necessary in the future to capture the carbon dioxide emissions from the unit;
 (vii)that have a load following capability down to 25 percent of maximum continuous rating for the unit; (viii)that have the capability to achieve high ramp rates of not less than 4 percent of the maximum continuous rating per minute of the unit; and
 (ix)that, to the maximum extent practicable, minimize water consumption. (2)FeesThe Secretary shall not require with respect to a project receiving a guarantee under paragraph (1)—
 (A)any payment under section 1702(b) for the cost of the guarantee; or (B)the payment of—
 (i)any fees to cover administrative expenses under section 1702(h); or (ii)any other fees under this title, including application fees, facility fees, and maintenance fees.
 (3)Streamlined permittingA project receiving a guarantee under paragraph (1) shall be considered to be a covered project under title XLI of the FAST Act (42 U.S.C. 4370m et seq.)..
 (b)Conforming amendmentsSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended— (1)in subsection (b)—
 (A)by striking the subsection designation and heading and all that follows through No guarantee in the matter preceding subparagraph (A) and inserting the following:  (b)Specific appropriation or contributionExcept as provided in section 1703(e)(2)(A), no guarantee;
 (B)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively, and indenting appropriately; and
 (C)in paragraph (3) (as so redesignated)— (i)by striking subparagraph (A) and inserting paragraph (1); and
 (ii)by striking subparagraph (B) and inserting paragraph (2); and (2)in subsection (h)(1), by striking The Secretary and inserting the following: Except as provided in section 1703(e)(2)(B), the Secretary.
 (c)Technical correctionSection 20320(a) of the Continuing Appropriations Resolution, 2007 (42 U.S.C. 16515(a)) is amended, in the first sentence, by striking section 1702(b)(2) and inserting section 1702(b).
			
